Motion Granted and Abatement Order filed August 20, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00723-CV
                                   ____________

                         GIL RAMIREZ, SR., Appellant

                                        V.

              AMERICAN FIRST NATIONAL BANK, Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-25602

                             ABATEMENT ORDER

      On August 10, 2015, the parties notified this court that the parties had
reached an agreement to settle the issues on appeal, and requested that the appeal
be abated for completion of the settlement. The motion is granted. Accordingly, we
issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 22, 2015. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion.



                                     PER CURIAM